[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: APPLICATION FOR PREJUDGMENT REMEDY ANDMOTION FOR DISCLOSURE OF ASSETS
Based upon the testimony of Attorney Jeffrey Nelson and the affidavit submitted by the defendants, the court finds there is probable cause that a judgment will be rendered for the plaintiff on its claim against defendant George V. Hamilton, Jr. (father of defendant George Hamilton) for $22,612.05 interest, and attorney's fees. A prejudgment remedy to secure the sum of $30,000.00 is appropriate.
The court further finds that the defendant George V. Hamilton, Jr. has an equitable interest of $1,000.00 in the real estate that is described in the plaintiff's application for prejudgment remedy in that he contributed only $1,000.00 to the purchase of the property. There was no evidence that either George V. Hamilton, Jr. or his son, George Hamilton, mislead the plaintiff as to the ownership of the property at the time George V. Hamilton, Inc. entered into an agreement with the plaintiff for residential services. Accordingly, the plaintiff is authorized to attach the described real estate to the extent of $1,000.00. The defendants may apply to substitute a cash bond CT Page 5195 or similar security in lieu of the real estate attachment.
The motion for disclosure of assets is granted. Should the plaintiff discover other-assets owned by George V. Hamilton, Jr., the plaintiff may apply for an order to attach such assets so that its claim may be fully secured.
THIM, JUDGE